Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gerald Anderson, Jr., appeals the district court’s order granting his motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012) and Amendment 782 to the Sentencing Guidelines and reducing his sentence. We have reviewed the record and find no reversible error. Accordingly, we grant Anderson’s motion to seal and affirm the district court’s order. We dis*550pense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED